Citation Nr: 1736769	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-12 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, prior to July 5, 2016, and 60 percent thereafter for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1977 to May 1979; the Navy from May 1981 to October 1987; and the Army from August 1990 to December 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that on his May 2012 VA Form 9 Substantive Appeal, the Veteran did not indicate whether he wished to have a Board hearing.  However, in August 2017, following certification to the Board, the Veteran submitted a request for a videoconference hearing.  Therefore, he should be scheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the appropriate RO, and send notification to the Veteran in writing of the date, time, and location of the hearing.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




